                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                              WESTERN DIVISION

  UNITED STATES OF AMERICA,
                  Plaintiff,                               No. CR04-4105-LTS
  vs.
                                                          MEMORANDUM
  KAREEM DAMOE LEE,
                                                        OPINION AND ORDER

                  Defendant.
                                 ____________________


         This case is before me on defendant Kareem Lee’s pro se motion (Doc. No. 163)
and amended motion (Doc. No. 174) pursuant to the First Step Act (FSA).                The
Government resists (Doc. No. 175). Also before is a pro se motion filed by Lee (Doc.
No. 165) pursuant to the Second Chance Act.


                                 I.     BACKGROUND
         The FSA became law on December 21, 2018, and, relevant to this case, made the
Fair Sentencing Act of 2010 retroactive. Section 404 of the FSA provides that a court
may, “impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of
2010 were in effect at the time the covered offense was committed.” § 404(b); see also
18 U.S.C. § 3582(c)(1)(B). The FSA defines a “covered offense” as any crime which
had its penalties modified by § 2 or § 3 of the Fair Sentencing Act of 2010. § 404(a).
Section 2 of the Fair Sentencing Act modified the statutory penalties for certain violations
of 21 U.S.C. § 841(b) related to cocaine, effectively reducing the penalty applicable to a
qualifying defendant. See also United States v. McDonald, 944 F.3d 769, 771 (8th Cir.
2019).
         On January 31, 2019, Lee filed a pro se motion (Doc. No. 163) pursuant to the
FSA. Doc. No. 163. On November 7, 2019, he filed a motion (Doc. No. 164) to appoint



     Case 5:04-cr-04105-LTS-KEM Document 178 Filed 06/23/20 Page 1 of 11
counsel. On February 11, 2020, I entered an order (Doc. No. 166) granting that motion
and appointing the federal public defender to represent Lee.1 I directed appointed counsel
to review Lee’s potential eligibility for relief pursuant to the FSA and file an amended
motion if appropriate. On April 6, 2020, Lee filed an amended motion (Doc. No. 174)
to reduce sentence pursuant to the FSA. On April 27, 2020, the Government filed a
response indicating that it does not believe Lee is eligible for a sentence reduction and,
in the alternative, that I should exercise my discretion to deny relief. Doc. No. 175. On
May 18, 2020, Lee filed a reply (Doc. No. 176). On June 12, 2020, based on newly-
issued circuit precedent, the Government filed a supplement (Doc. No. 177) withdrawing
its argument that Lee is ineligible for relief.


                             II.     ORIGINAL SENTENCE
       On March 16, 2005, Lee was charged in a superseding indictment with one count
of conspiracy to distribute crack cocaine in violation of 21 U.S.C. §§ 841(a)(1),
841(b)(1)(A), 841(b)(1)(B) and 846. Doc. No. 46. On April 22, 2008, he pleaded guilty
to Count 1s of the superseding indictment.        Doc. Nos. 81, 83.     The presentence
investigation report (PSIR) calculated that Lee was responsible for 9,000 grams of
cocaine powder, 6,633.9 grams of cocaine base (crack) and 110.1 grams marijuana, for
a total converted drug weight of 134,478.1 kilograms. Doc. No. 125 at 8-9. Based on
that quantity and a two-level increase for the possession of a dangerous weapon, Lee had
a total offense level of 40. Id. at 27. When combined with his criminal history category
of III, Lee’s USSG guideline range was 360 months to life in prison. Id. Further, he
was subject to a statutory imprisonment range of 10 years to life, with a term of
supervised release of five years to life to follow. Id. at 20.



1
 I was not Lee’s sentencing judge. See Doc. No. 119. However, this case was reassigned to
me on July 9, 2019.
                                              2


     Case 5:04-cr-04105-LTS-KEM Document 178 Filed 06/23/20 Page 2 of 11
      Lee was sentenced to 360 months in prison with five years of supervised release
to follow – the bottom of the guideline range. Doc. No. 119. Subsequently, the court
reduced Lee’s sentence pursuant to retroactive USSG amendments in both 2011 and 2015.
Doc. Nos. 153, 156. Under Amendment 782 (All Drugs Minus Two), Lee’s amended
USSG finding was a total offense level 36 with a criminal category of III, for an amended
guideline range of 235 months to 293 months in prison. The court reduced Lee’s sentence
to 235 months, the bottom of the amended guideline range. Doc. No. 156.
      According to Lee, at the time he filed his amended motion in April 2020, he had
actually served approximately 15 years of his 19.5-year sentence and, because of accrued
good time credits, has served the equivalent of 17.5 years of that sentence. See Doc.
No. 174-1 at 27.


                             III.   FSA APPLICABILITY
      As noted above, the FSA allows a court to reduce a defendant’s sentence for a
“covered offense” as if the Fair Sentencing Act had been in effect at the time of the
original offense. A covered offense is an offense whose penalties were altered by § 2 or
§ 3 of the Fair Sentencing Act of 2010.
      Lee is eligible for relief because he was convicted of a crack cocaine offense before
2010. Specifically, conspiracy to distribute crack cocaine in violation of 21 U.S.C. §§
841(a)(1), 841(b)(1)(A), 841(b)(1)(B) and 846. Section 2 of the Fair Sentencing Act
increased the quantity of cocaine base, commonly called crack cocaine, necessary to
trigger mandatory minimum sentences under 21 U.S.C. §§ 841(b)(1)(A) and
841(b)(1)(B). Lee argues his statutory sentencing range would be lower under the Fair
Sentencing Act. The Government initially argued that the quantity found at sentencing
controlled, meaning Lee’s sentencing range would not change. I previously rejected that
argument in another case. See United States v. Ingram, CR07-4056-LTS, Doc. No. 303
(Sept. 10, 2019). The Eighth Circuit Court of Appeals subsequently addressed the issue

                                            3


     Case 5:04-cr-04105-LTS-KEM Document 178 Filed 06/23/20 Page 3 of 11
in a case related to whether a defendant’s prior sentence reduction pursuant to 18 U.S.C.
§ 3582(c)(2) affected a defendant’s eligibility for FSA relief, stating:
       [defendant’s] Count 39 conviction is a “covered offense” under § 404 of
       the First Step Act because (1) it is a violation of a federal statute; (2) the
       statutory penalties for which were modified by section 2 or 3 of the Fair
       Sentencing Act; and (3) it was committed before August 3, 2010.
       Consequently, [defendant] is eligible for a sentence reduction on Count 39:
       the district court may “impose a reduced sentence as if sections 2 and 3 of
       the Fair Sentencing Act ... were in effect at the time of the covered offense
       was committed.” First Step Act § 404(b).

       It is true, as the district court noted, that [defendant’s] base offense level
       under the Sentencing Guidelines was based on more than 150 kilograms of
       powder cocaine, not cocaine base. But this Guidelines calculation does not
       change the fact that he was convicted on Count 39 for distributing cocaine
       base in violation of 21 U.S.C. § 841(b)(1)(A)(iii) (1996). The First Step
       Act applies to offenses, not conduct, see First Step Act § 404(a), and it is
       [defendant’s] statute of conviction that determines his eligibility for relief.
       ..

McDonald, 944 F.3d at 772. The Government continued to argue that the quantity found
at sentencing controlled and the contrary language in McDonald was merely “dicta.” The
Eighth Circuit recently rejected that argument.      United States v. Banks, No. 19-1750,
2020 WL 2761055, at *1 (8th Cir. May 28, 2020). Thus, the Government now agrees
that defendant is eligible for relief but continues to argue that I should exercise my
discretion to deny any sentence reduction. Doc. No. 177.
       Under the Fair Sentencing Act, Lee’s statutory range on Count 1s is now five
years to 40 years in prison, with a supervised release range of four years to life.2 His
total offense level would remain a 36, with a Criminal History Category of III, and his


2
 The U.S. Probation Office for the Northern District of Iowa has written a memo calculating
defendant’s amended statutory and guideline range, considering the Fair Sentencing Act and the
applicable changes to the Guidelines. The memo prepared by U.S. Probation will be filed
contemporaneously with this order.

                                              4


     Case 5:04-cr-04105-LTS-KEM Document 178 Filed 06/23/20 Page 4 of 11
USSG range remains 235 to 293 months, with four to five years of supervised release to
follow. Because his statutory range changed, Lee is eligible for relief and I must consider
whether I should exercise my discretion to grant him a reduced sentence. See, e.g.,
United States v. Beamus, 943 F.3d 789, 790 (6th Cir. 2019).


                                   IV.    FSA ANALYSIS
       Lee argues that I should reduce his sentence below the current guideline range and
sentence him to 188 months – essentially time served.3 The Government argues I should
exercise my discretion to deny relief. The Government notes that I previously stated that
my understanding of the court’s authority was that the court was precluded from reducing
a sentence below the bottom of the amended guideline range unless the court previously
varied under the guidelines. Ingram, CR07-4056-LTS, Doc. No. 303 at n.3. However,
Lee points out that numerous courts have now come to the opposite conclusion, finding
that the district courts may vary below the guideline range when granting an FSA
reduction. United States v. Chambers, 956 F.3d 667, 675 (4th Cir. 2020) (“[t]o the
extent that the district court in this case believed it either could not vary or could not
consider post-sentencing conduct under the § 3553(a) factors, it erred”); see also United
States v. Holloway, 956 F.3d 660, 666 (2d Cir. 2020) (FSA does not require district
courts to comply with USSG § 1B1.10.). The Government seemingly concedes this
point. See Doc. No. at 9 (stating, “[w]hile such a reduction may not be prohibited by
the First Step Act . . .”). However, the Government argues that varying below the
amended guideline range would result in an unwarranted sentencing disparity.                 In
response, Lee states:




3
  Neither the FSA nor the Federal Rules of Criminal Procedure require a hearing or the presence
of the defendant. See also United States v. Williams, 943 F.3d 841, 844 (8th Cir. 2019) (stating
that no hearing is required in FSA cases).
                                               5


     Case 5:04-cr-04105-LTS-KEM Document 178 Filed 06/23/20 Page 5 of 11
      The government, however, ignores the fact that over 28% of Section 404
      reductions resulted in sentences below the applicable guidelines range.
      United States v. Chambers, 2020 WL 1949249, at *6, citing U.S.
      Sentencing Comm’n, First Step Act of 2018 Resentencing Provisions
      Retroactivity Data Report 8, tbl. 5 (Oct. 2019). This suggests that many
      courts considering Section 404 reductions have concluded that downward
      variances from existing guideline ranges are justified in First Step Act cases
      based upon the reconsideration of § 3553(a) factors, intervening changes in
      sentencing law, and other factors, including, but not limited to, post-offense
      rehabilitation. Disparity caused by the consideration of such factors could
      hardly be considered “unwarranted” as that term is used in § 3553(a)(6).

Doc. No. 176 at 8.
      Relatedly, Lee argues that I should consider his post-sentence rehabilitation. See
Pepper v. United States, 562 U.S. 476, 493 (2011) (holding that post-sentencing
developments, whether favorable or unfavorable to the defendant, bear directly on the
court’s duty to impose a sentence that is sufficient, but not greater than necessary, to
serve the purposes of sentencing). Lee states:
      The defendant is not insisting that the court must, as a matter of right, apply
      intervening changes in the law, but is only requesting that this court, as so
      many other courts have done, consider such intervening changes in the law
      when considering what sentence is now sufficient, but not greater than
      necessary, to fulfill the goals of sentencing under § 3553(a). Given the
      ameliorative purposes of the First Step Act, it defies logic to suggest that
      Congress did not intend courts to at least consider such intervening changes
      when deciding how much, if any, to reduce an eligible defendant’s sentence
      under the First Step Act. See United States v. Vanzant, Crim. No. 08-
      00216-KD-C, 2019 WL 3468207 (S.D. Ala. July 31, 2019) (“[o]ne purpose
      of § 404 of the First Step Act was to remedy the ‘overly harsh’ and
      prejudicial penalties for crack cocaine offenses.” (citation omitted)).

Doc. No. 174-1 at 24. Lee argues his sentence should be reduced to 188 months because:
      although defendant’s criminal conduct involved over six kilograms of crack
      and an enhancement for possession of a dangerous weapon, neither his
      offense conduct, nor his criminal history, should preclude a Section 404
      sentence reduction. . . The defendant’s criminal history only yields five
      criminal history points, and he has no prior drug felonies which makes him
                                            6


     Case 5:04-cr-04105-LTS-KEM Document 178 Filed 06/23/20 Page 6 of 11
       rather unique among Section 404 applicants in this district. . . The
       defendant has already served over 15 years of his sentence. (Ex. A, p. 3).
       The time already served and its likely impact on his possibility of recidivism
       bear on the need to protect the community. Thompson, 2019 WL 4040403,
       at *10. The defendant is now over 45 years of age, so he has reached an
       age of maturity when the likelihood of recidivism declines sharply. Id. at
       *2, n.3. . . [Additionally, a] significant disparity still exists between the
       treatment of crack and powder cocaine defendants. The crack to powder
       ratio is still 18:1. If all of the crack and powder cocaine attributed to the
       defendant by the PSR is treated as cocaine powder, under the current
       guidelines the defendant’s base offense level for 15 kilograms of cocaine
       would barely be 32. USSG § 2D1.1(c)(4) (at least 15 kilograms but less
       than 50 kilograms of powder cocaine). Applying the same two-level
       enhancement for possession of a dangerous weapon, his total offense level
       would be 34 which, at CHC III, would yield a sentencing range of 188-235
       months.

Doc. No. 174-1 at 26-27.
       Based on the case law referenced above, I find that I am permitted to vary below
the amended USSG range. As such, the issue is whether I should vary based on either
drug quantity ratio arguments or Lee’s post-sentence conduct. Lee argues that if I
consider the crack cocaine to which he was held responsible as powder cocaine, thus
dispensing with the USSG’s 18:1 ratio, his guideline range would be 188 to 235 months.
See, e.g., United States v. Williams, 788 F. Supp. 2d 847, 885-90 (N.D. Iowa 2011) (in
which another judge of this court rejected the 18:1 crack to powder cocaine ratio
established under the Fair Sentencing Act and the 2010 USSG amendments and applied
a 1:1 ratio).4 The Government objects to any further reduction, complaining that “[t]his
same argument was made by defendant to the sentencing judge, and rejected at the time




4
 The sentencing judge in Williams, United States District Judge Mark W. Bennett, had similarly
rejected the 100:1 ratio that was in place prior to the Fair Sentencing Act of 2010. See United
States v. Gully, 619 F. Supp. 2d 633, 638 (N.D. Iowa 2009).
                                              7


     Case 5:04-cr-04105-LTS-KEM Document 178 Filed 06/23/20 Page 7 of 11
of the original sentencing, even though the disparity was far greater at that time than it is
today. Defendant simply wants a new bite at the apple.” Doc. No. 175 at 7.
       This argument is weak. The “apple” is 15 years old and looks far different then
it did when Lee was sentenced, as sentencing law and policy concerning the disparity
between crack and powder cocaine have evolved markedly since 2005. Whether the
guidelines treat each gram of crack cocaine as 100 grams of powdered cocaine (as in
2005) or 18 grams of powdered cocaine (as now), many federal courts have concluded
that there is simply no evidence or logical argument supporting this disparate treatment.
See Williams, 788 F. Supp. 2d at 885-90; see also United States v. Jones, No. 3:99-cr-
264-6, 2019 WL 4933578, at *15 n.2 (D. Conn. Oct. 7, 2019); United States v. Gardner,
20 F. Supp. 3d 468, 473 (S.D.N.Y. 2014); United States v. Cousin, Crim. No. 11–0143,
2012 WL 6015817, at *6 (W.D. Pa. Dec. 1, 2012); United States v. Whigham, 754
F.Supp.2d 239, 246-47 (D. Mass. 2010); United States v. Lewis, 623 F. Supp. 2d 42.
46-47 (D.D.C. 2009).
       In Gardner, the court pointed out that the 18:1 ratio established by the Fair
Sentencing Act “was a political compromise between the Government's proposed 1:1
ratio and those in Congress who wished to maintain the 100:1 ratio.” 20 F. Supp. 3d at
473.5 In Lewis, the court cited Gully in listing at least five distinct policy objections to
applying any disparity as between the treatment of crack and powder cocaine:
       (1) the current cocaine Guidelines “do not exemplify the Commission's
       exercise of its characteristic institutional role,” . . . (2) the assumptions
       about the relative harmfulness of crack and powder cocaine have not been

5
  The Gardner court noted that as early as 1995, the Sentencing Commission recommended that
Congress eliminate the disparity between crack and powder cocaine and establish a 1:1 ratio. 20
F. Supp. 3d at 471 (citing United States Sentencing Comm'n, Special Report to Congress:
Cocaine and Federal Sentencing Policy vi–xv (Feb. 1995)). The Department of Justice advocated
for the same outcome in 2009. Id. (citing Restoring Fairness to Federal Sentencing: Addressing
the Crack–Powder Disparity: Hearing Before the Subcomm. on Crime and Drugs of the S.
Comm. on the Judiciary, 111th Cong. 100 (2009) (statement of Lanny A. Breuer, Assistant Att'y
Gen., Criminal Div., U.S. Dep't of Justice)).
                                              8


     Case 5:04-cr-04105-LTS-KEM Document 178 Filed 06/23/20 Page 8 of 11
       borne out by the evidence; (3) the crack/powder disparity perversely tends
       to punish lower-level dealers more harshly than major traffickers because
       imported powder cocaine is converted into crack at a lower level in the
       trafficking hierarchy; (4) the [18:1] ratio “still improperly uses the quantity
       ratio as a proxy for various kinds of harm and violence that may or may
       not come with trafficking of crack cocaine in a particular case”; and (5) the
       crack/powder disparity fosters disrespect for and mistrust in the criminal
       justice system because of its disproportionate impact on African American
       defendants.

623 F. Supp. 3d at 46 (citations omitted).
       Having reviewed this issue thoroughly, I agree with those courts that have rejected
the disparate treatment of crack and powder cocaine and therefore express my categorical
disagreement with the crack cocaine (or cocaine base) guidelines. In applying this
disagreement, I will utilize the same procedures I described in United States v. Harry,
313 F. Supp. 3d 969, 974 (N.D. Iowa 2018), in which I expressed a categorical policy
disagreement with the USSG’s 10:1 ratio between actual (or ice) methamphetamine and
methamphetamine mixture. Thus, in any case involving quantities of crack cocaine, I
will first make standard guideline findings using the crack cocaine guidelines. Then, by
way of variance, I will calculate an alternative base offense level, applying a 1:1 ratio
such that any quantity of crack cocaine will be treated as the same quantity of powder
cocaine. I will then apply any applicable increases or decreases to that base offense level
(e.g., aggravating or mitigating role and acceptance of responsibility) to arrive at an
alternative total offense level. I will use this alternative total offense level, in combination
with the defendant's criminal history category, to calculate the adjusted guidelines range.
       Of course, and as I explained in Harry, this will not end the analysis. I will next
consider the other factors set forth in 18 U.S.C. § 3553(a) to determine the appropriate
sentence in each case. That sentence could fall within the adjusted guidelines range or
could be above or below that range, depending on my assessment of the relevant factors
and circumstances.

                                               9


     Case 5:04-cr-04105-LTS-KEM Document 178 Filed 06/23/20 Page 9 of 11
       In this case, treating crack cocaine as cocaine powder, and adding the small
amounts of marijuana for which Lee was held accountable at sentencing, reduces the total
converted drug weight to 3,126.8901 kg. 6 This equates to an alternative base offense
level of 32. See USSG § 2D1.1(c)(4). Adding the two-level increase for possession of
a dangerous weapon, Doc. No. 125 at ¶ 30, the alternative total offense level is 34 and,
with a criminal history category of III, the adjusted guidelines range becomes 188 to 235
months.
       After reviewing the case history, the parties’ briefs and arguments, Lee’s exhibits
including his BOP history (Doc. Nos. 174-2, 174-3), the uncontested portions of the
PSIR, and the 18 U.S.C. § 3553(a) factors, I find that a sentence at the bottom of the
adjusted guidelines range, 188 months, is sufficient but not greater than necessary to
achieve the goals of sentencing. As such, I will grant Lee’s amended motion for a
sentence reduction and amend the judgment to reflect a sentence of 188 months, but not
less than time served.


                         V.   SECOND CHANCE ACT MOTION
       On February 11, 2020, defendant filed a pro se motion (Doc. No. 165), pursuant
to the Second Chance Act, requesting a judicial recommendation to the maximum amount
of time allowed in a residential reentry center. See 18 U.S.C. § 3624(c)(1). Because the
reduction discussed above will likely result in Lee’s immediate release, his second chance
act motion (Doc. No. 165) is denied as moot.




6
 This includes 110.1 g (or 0.1101 kg) of marijuana and a combined 15,633.9 g (or 15.6339 kg)
of cocaine. Doc. No. 125 at ¶ 24. That quantity of cocaine equates, under the guidelines, to
3,126.78 kg of converted drug weight. The sum of 0.1101 kg and 3,126.78 kg is 3,126.8901
kg of converted drug weight.
                                            10


    Case 5:04-cr-04105-LTS-KEM Document 178 Filed 06/23/20 Page 10 of 11
                           VI.       CONCLUSION
 For the reasons set forth herein:
 1.    Defendant’s amended motion for a sentence reduction (Doc. No. 174) is
       granted and defendant’s sentence is reduced to 188 months, but not less
       than time served.
 2.    The reduction granted by this order will be stayed for ten days from the
       date of this order so both the BOP and the U.S. Probation Office will have
       time to prepare for defendant’s release.
 3.    Defendant’s pro se motion (Doc. No. 163) is denied as moot.
 4.    All other provisions of the original sentence and judgment (Doc. No. 119),
       including but not limited to the five-year term of supervised release, remain
       in effect except as modified herein.
 5.    Defendant’s pro se motion pursuant to the Second Chance Act (Doc. No.
       165) is denied as moot.


       IT IS SO ORDERED.
       DATED this 23rd day of June, 2020.




                                            __________________________
                                            Leonard T. Strand, Chief Judge




                                       11


Case 5:04-cr-04105-LTS-KEM Document 178 Filed 06/23/20 Page 11 of 11
